 

Exhibit 10.1

 

Assignment and Assumption of Purchase Agreement

 

This Assignment and Assumption of Purchase Agreement (this “Assignment”), dated
as of December 13, 2019 (the “Effective Date”), is by and between Billboards
LLC, a Delaware limited liability company (“Assignor”), and MediaCo Holding
Inc., an Indiana corporation (“Assignee”).

 

WHEREAS, Assignor, as purchaser, FMG Kentucky, LLC, a Delaware limited liability
company, FMG Valdosta, LLC, a Delaware limited liability company (together with
FMG Kentucky, LLC, the “Companies”), and Fairway Outdoor Advertising Group, LLC
(“Seller”), a Delaware limited liability company, as seller, are parties to that
certain Equity Purchase Agreement dated October 16, 2019 (the “Purchase
Agreement”), pursuant to which, subject to the terms and conditions set forth
therein, Assignor will acquire all of the issued and outstanding equity
securities of the Companies; and

 

WHEREAS, subject to the terms hereof, Assignor desires to assign to Assignee all
of its rights, title and interest in and obligations under the Purchase
Agreement, and Assignee is willing to assume and accept all of Assignor’s
rights, title and interest in and obligations under the Purchase Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants contained herein, and for other good and valuable consideration, the
parties hereby agree as follows:

 

1            Defined Terms. Except as otherwise set forth herein, capitalized
terms used herein shall have the meanings assigned to them in the Purchase
Agreement.

 

2.           Assignment and Assumption. Subject to the terms and conditions of
the Purchase Agreement, Assignor hereby assigns all of its right, title and
interest in and to and obligations under the Purchase Agreement to Assignee, and
Assignee hereby accepts the assignment and assumes all of Assignor’s right,
title and interest in and obligations under the Purchase Agreement from and
after the Effective Date. For avoidance of doubt, this Assignment does not
relieve the Assignor of any of its obligations under the Purchase Agreement.

 

3.            Binding Effect. Nothing in this Assignment, express or implied, is
intended or shall be construed to confer upon, or give to, any person other than
Assignor, Assignee, Seller, such parties as provided for under Section 11.10 of
the Purchase Agreement, and their respective successors and assigns, any remedy
or claim under or by reason of this Assignment on any terms, covenants or
condition hereof. All of the terms, covenants and conditions, promises and
agreements in this Assignment shall be for the sole and exclusive benefit of the
Assignor, Assignee, Seller, such parties as provided for under Section 11.10 of
the Purchase Agreement, and their successors and assigns.

 



 

 

 

4.              Purchase Agreement. This Assignment does not amend or otherwise
modify or limit any of the provisions of the Purchase Agreement, which shall
remain in full force and effect.

 

5.              Governing Law. This Assignment shall be governed by and
interpreted and construed in accordance with the laws of the State of Delaware.

 

6.              Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Executed signature pages
to this Assignment may be delivered by facsimile or other electronic
transmission and any such signature page shall be deemed an original.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

  Assignor:       BILLBOARDS LLC       By: /s/ Soohyung Kim   Name:    Soohyung
Kim   Title: Chief Executive Officer

 



[Signature Page to Assignment and Assumption Agreement]



 



 

 

 

  Assignee:       MEDIACO HOLDING INC.       By: /s/ Scott Enright   Name:   
Scott Enright   Title: Executive Vice President, General Counsel and Secretary

 



[Signature Page to Assignment and Assumption Agreement]



 



 

 